Title: From Thomas Jefferson to James Monroe, 11 June 1823
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
June 11. 23.
Considering that I had not been to Bedford for a twelve month before, I thought myself singularly unfortunate in so timing my journey as to have been absent exactly at the moment of your visit to our neighborhood. the loss indeed was all my own; for in these short interviews with you, I generally get my political compass rectified, learn from you whereabouts we are, and correct my course again. in exchange for this, I can give you but newspaper ideas, and little indeed of these for I read but a single paper, and that hastily. I find Horace & Tacitus so much better writers than the champions of the gazettes, that I lay those down to take up these with great reluctance. and on the question you propose whether we can, in any form, take a bolder attitude than formerly, in favor of liberty? I can give you but common-place ideas. they will be but the widow’s mite, and offered only because requested. the matter which now embroils Europe, the presumption of dictating to an independant nation the form of it’s government, is so arrogant, so atrocious, that indignation as well as moral sentiment enlists all our partialities and prayers in favor of one, and our equal execrations against the other. I do not know indeed whether all nations do not owe to one another a bold and open declaration of their sympathies with the one party, and their detestation of the conduct of the other. but farther than this we are not bound to go; and indeed for the sake of the world, we ought not to increase the jealousies nor draw on ourselves the power of this formidable confederacy. I have ever deemed it fundamental for the US. never to take active part in the quarrels of Europe. their political interests are entirely distinct from ours. their mutual jealousies, their balance of power, their complicated alliances, their forms and principles of government, are all foreign to us. they are nations of eternal war. all their energies are expended in the destruction of the labor, property and lives of their people. On our part, never had a people so favorable a chance of trying the opposite system of peace and fraternity with mankind, and the direction of all our means and faculties to the purposes of improvement instead of destruction. with Europe we have few occasions of collision, and these with a little prudence and forbearance may be generally accomodated. of the brethren of our own hemisphere, none are yet, nor for an age to come will be, in a shape, condition, or disposition to war against us. and the foothold which the nations of Europe had in either America is slipping from under them, so that we shall soon be rid of their neighborhood. Cuba alone seems at present to hold up a speck of war to us. it’s possession by Great Britain would indeed be a great calamity to us. could we induce her to join us in  guarantying it’s independance against all the world, except Spain, it would be nearly as valuable to us as if it were our own. but, should she take it, I would not immediately go to war for it; because the first war on other accounts will give it to us; or the island will give itself to us, when able to do so. while no duty therefore calls on us to take part in the present war of Europe, and a golden harvest offers itself in reward for doing nothing, peace and neutrality seem to be our duty and interest. we may gratify ourselves indeed with a neutrality as partial to Spain as would be justifiable without giving cause of war to her  adversary; we might, and ought to avail ourselves of the happy occasion of procuring and cementing a cordial reconciliation with her, by giving assurance of every friendly office which neutrality admits, and especially  against all apprehension of our intermedling in the quarrel with her  colonies. and I expect daily, and confidently to hear of a spark kindled in France, which will employ her at home, & relieve Spain from all further apprehensions of danger.That England is playing false with Spain cannot be doubted. her government is looking one way and rowing another. it is curious to look back a little on past events. during the ascendancy of Bonaparte, the word among the herd of kings was ‘sauve qui peut,.’ each shifted for himself, and left his brethren to  and do the same as they could. after the battle of Waterloo, and the military possession of France, they rallied and  combined in common cause to maintain each other against any similar and future danger. and in this alliance Louis now avowedly, and George secretly but solidly, were of the contracting parties; and there can be no doubt that the allies are bound by treaty to aid England with their armies, should insurrection take place among her people. the coquetry she is now playing off between her people and her allies is perfectly understood by the latter, and accordingly gives no apprehensions to France, to whom it is all explained. the diplomatic correspondence she is now displaying, these double papers fabricated merely for exhibition, in which she makes herself talk of morals and principle, as if her qualms of conscience would not permit her to go all lengths with her holy allies, are all to gull her own people. it is a theatrical farce, in which the five powers are the actors, England the Tartuffe, & her people the dupes. playing thus so dextrously into each others hands, and their own persons seeming secured, they are now looking to their privileged orders. these faithful auxiliaries or accomplices must be saved. this war is evidently that of the general body of of the aristocracy in which England is also acting her part. ‘save but the Nobles and there shall be no war.’ says she, masking her measures at the same time under the form of friendship and mediation, and hypocritically, while parties, offering themselves for judges, to betray those whom they are not permitted openly to oppose. a fraudulent neutrality, if neutrality at all, is all Spain will get from her. and Spain probably percieves this, and willingly winks at it rather than have her weight thrown openly into the other scale.—but I am going beyond my text, & sinning against the adage of carrying coals to Newcastle. in hazarding to you my crude and uninformed notions, of things beyond my cognisance, only. be so good as to remember that it is at your request, and with as little confidence on my  part as profit on yours. you will do what is right, leaving the people of Europe to act their follies and crimes among themselves, while we pursue in good faith the paths of peace and prosperity. to your judgment we are willingly resigned with sincere assurances of affectionate esteem & respect.Th: Jefferson